

AMENDMENT NO. 1 TO
 
STOCK PURCHASE AND SALE AGREEMENT
 
This Amendment No. 1 to Stock Purchase and Sale Agreement (the “Amendment”) is
dated May 15, 2008, by and between Fanrock Investments Limited., a corporation
organized under the laws of the British Virgin Islands (“Seller”), and
InfoSonics Corporation, a Maryland corporation (“Buyer”), but shall be
retroactively effective as of January 1, 2008 and shall be effective for the
period from January 1, 2008 through December 31, 2008.
 
A. Seller and Buyer entered into that certain Stock Purchase and Sale Agreement
dated January 19, 2005 (the “Agreement”), pursuant to which Buyer purchased all
of the outstanding shares of Primasel S.A., a corporation organized under the
laws of Uruguay.
 
B. Seller and Buyer desire to amend the Agreement, pursuant to the terms of this
Amendment.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.  Amendment. Section 2.2.3 of the Agreement is hereby deleted in its entirety
and replaced with the following paragraphs:
 
“2.2.3 If Primasel’s total cumulative revenues for the Profit Payment Term
Portion are greater than $10,000,000, the Profit Payment for that fiscal year
shall be equal to the sum of:
 
(a).  [(the excess of Primasel’s total cumulative revenues for the Profit
Payment Term Portion over $10,000,000) divided by (Primasel’s total cumulative
revenues for the Profit Payment Term Portion)] x [the Net Profit] x [thirty-five
percent (35%)]; minus
 
(b). all Profit Payments previously paid to Seller under this Section 2.2.”
 
[Remainder of Page Intentionally Left Blank]
 
2. Documents Otherwise Unchanged. Except as expressly provided herein, the
Agreement shall remain unchanged and in full force and effect. Each reference to
this Agreement, or words of similar import in the Agreement shall be deemed to
be references to the Agreement, as amended hereby and as the same may be further
amended, restated, supplemented and otherwise modified and in effect from time
to time.
 
3. Miscellaneous. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing such counterpart.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers or representatives on the dates set forth below
to be effective as of the date set forth on the first page of this Amendment.
 
SELLER:
 
Fanrock Investments Limited
 
By:
/s/ Carlos Zimerman
Name:  
Carlos Zimerman
Title:
President
   
PURCHASER:
 
InfoSonics Corporation
 
By:
/s/ Jeff Klausner
Name:
Jeff Klausner
Title:
Chief Financial Officer


 
2

--------------------------------------------------------------------------------

 
 